Citation Nr: 1608011	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama
 
 
THE ISSUE
 
Entitlement to nonservice-connected burial benefits.  
 
 
ATTORNEY FOR THE BOARD
 
P. M. Johnson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from October 1942 to November 1945.  He died in December 2009.  The appellant is the Veteran's son.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  The case was certified by the Montgomery, Alabama RO.
 
By August 2014 correspondence from the appellant, a prior Travel Board hearing request was withdrawn.  See 38 C.F.R. § 20.704(e) (2015).
 
 
FINDINGS OF FACT
 
1. At the time of the appellant's application for VA burial benefits, the Veteran had a claim pending for nonservice-connected pension.
 
2. The evidence of record at the time of the Veteran's death was sufficient to grant nonservice-connected pension. 
 
 
CONCLUSION OF LAW
 
The criteria for entitlement to nonservice-connected burial benefits have been met. 38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700, 3.1705 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The appellant is seeking nonservice-connected burial benefits.  A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2014). 
 
If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward a veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1704.  The Veteran was not service-connected for any disability and there were no claims pending for service-connected condition at the time of his death. 
 
If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of a burial allowance is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of his death, and (i) in the case of an original claim there is sufficient evidence of record to have supported an award of compensation or pension effective prior to the date of the Veteran's death.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1705. 
 
In August 2010, the appellant's claim for nonservice-connected burial benefits was denied as it was determined the Veteran was not in receipt of pension or compensation and did not have a claim pending at the time of his death.  The evidence of record, however, indicates that the Veteran had been denied entitlement to a nonservice-connected pension in November 2009.  Significantly, that claim was not final at the time that the appellant filed for burial benefits; therefore, the Veteran did have a pending claim at that time.  38 C.F.R. § 3.160.  In this regard, 38 C.F.R. § 3.160(c) defines a "pending claim" as one that has not been finally adjudicated.  Given that the appeal period had yet to run at the time of the Veteran's death, the Board finds that this Veteran of the Normandy campaign had a claim pending at the time of his death.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

Further, the evidence of record received prior to the Veteran's death was sufficient to grant the claim of entitlement to nonservice connected pension benefits.  In this regard, improved nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2015). 
 
The Veteran served for over 90 days during the World War II period, and a September 2009 examination stated that the Veteran's vascular dementia, congestive heart failure, diabetes mellitus, and osteoarthritis were causing him to require daily personal health care services of a skilled provider.  The Board finds that the evidence was of record that the Veteran met the wartime service requirements and that the Veteran was permanently and totally disabled. 
 
In addition to these requirements, basic entitlement to pension is contingent upon him meeting the income and net worth requirements of 38 C.F.R. § 3.23 and 38 C.F.R. § 3.274 (2015).  The evidence of record indicates that the Veteran's claim met the necessary income and net worth requirements for non-service connected pension. 
 
In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a) (2015).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the maximum annual pension rate; and various other inapplicable items. 38 C.F.R. § 3.272 (2015). 
 
Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nursing home or other care facility expenses, nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1, Part V, subpart I, Chapter 3, Section D.
 
The maximum annual rates of pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2015).  Effective December 1, 2008, the maximum annual rate of improved pension for permanent and total disability for a veteran with no dependents who required the regular aid and attendance of another person was $19,736.  See VA Adjudication Procedure Manual, M21-1, Part I, Appendix B.
 
The evidence of record indicates that the Veteran would have been entitled to be paid at the rate of a Veteran that required aid and attendance rate with no dependents.  Pension is payable aid and attendance rate when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).
 
As noted above, the Veteran had submitted medical evidence that his nonservice-connected vascular dementia, congestive heart failure, diabetes mellitus, and osteoarthritis required the daily personal health care services of a skilled provider that demonstrated factual need for aid and attendance.  See 38 C.F.R. § 3.352(a).  Further, the evidence indicated that the Veteran had resided in Hearthstone Assisted Living from February 2008 through July 2009 and that he had moved into Whitesburg Manor Nursing Home following this period.  While the record indicates the Veteran may have left this facility on October 16, 2009, the Veteran's death certificate indicates that the Veteran died at this facility in December 2009.  Accordingly, the Board finds that the weight of the evidence of record does not reflect that the Veteran's physical condition improved prior to his death.  As such, the Board finds that the evidence of record demonstrates that the Veteran was in constant need for the regular assistance of another person for the entire appeal period.  
 
As such, the only remaining question is whether the Veteran's income exceeded the specified maximum annual pension rate for any part of the appeal period.  After a review of all the evidence of record, the Board finds that his adjusted countable income did not exceed the maximum countable income for improved pension purposes. 
 
The evidence of record stated that the Veteran was in receipt of income of Social Security benefits of $461.00 dollars per month and a pension of $2058.96 per month for a total annual income of $30,239.52.  While this amount exceeded the aid and attendance pension rate of $19,736, the Board notes that the evidence indicates that the Veteran had paid at least $15,295.62 for his assisted living care for the months of January through July 2009.  [A September 2009 report notes that he was pay $174/day for room and board at the nursing facility.]  Even assuming that the Veteran paid nothing for his subsequent nursing home care, deducting these qualifying medical expenses from his income would have qualified him for pension.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Therefore, as the evidence of record indicates that the Veteran did have a pending claim for non-service connected pension and had submitted sufficient evidence to support an award for non-service connected pension, entitlement to nonservice-connected burial benefits is warranted.
 
 

ORDER
 
Entitlement to nonservice-connected burial benefits is granted, subject to the laws and regulations governing the payment of VA benefits.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


